           Case 3:17-cv-06748-WHO Document 147 Filed 01/13/20 Page 1 of 3




 1   LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
 2   CIMONE A. NUNLEY (SBN 362915)
 3   CALIFORNIA CIVIL RIGHTS LAW GROUP
     332 San Anselmo Ave.
 4   San Anselmo, California, 94960
     Telephone: (415) 453-4740
 5   Facsimile: (415) 785-7352
 6   larry@civilrightsca.com
     navruz@civilrightsca.com
 7
     J. BERNARD ALEXANDER (SBN 128307)
 8
     ALEXANDER KRAKOW + GLICK LLP
 9   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
10   Telephone: (310) 394-0888
     Facsimile: (310) 394-0811
11
     balexander@akgllp.com
12
     Attorneys for Plaintiffs
13   DEMETRIC DI-AZ and OWEN DIAZ
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
17                                              Case No. 3:17-cv-06748-WHO
     DEMETRIC DI-AZ, OWEN DIAZ, and
18   LAMAR PATTERSON,                           PLAINTIFFS’ ADMINISTRATIVE
                                                MOTION TO FILE DOCUMENTS
19               Plaintiffs,
                                                UNDER SEAL IN SUPPORT OF
20        v.                                    PLAINTIFFS’ MOTION FOR
                                                SANCTIONS
21   TESLA, INC. dba TESLA MOTORS, INC.;
     CITISTAFF SOLUTIONS, INC.; WEST            Date: February 19, 2020
22   VALLEY STAFFING GROUP;
     CHARTWELL STAFFING SERVICES, INC.;         Time: 2:00 p.m.
23   and DOES 1-50, inclusive,                  Courtroom: 2, 17th Floor
                                                Judge: Hon. William H. Orrick
24        Defendants.
                                                Trial Date: May 11, 2020
25
                                                Complaint filed: October 16, 2017
26
27
28



                                            1
       PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFFS’
                                   MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 147 Filed 01/13/20 Page 2 of 3




                                                MOTION
 1
 2          Pursuant to Local Rules 7-11 and 79-5, as well as Judge Orrick’s Standing Order regarding

 3   administrative motions to seal, Plaintiffs Demetric Di-az and Owen Diaz respectfully request an
 4
     order sealing the physical copies in the Court’s files of Exhibits A through V to the Supplemental
 5
     Declaration of Cimone Nunley in Support of Plaintiffs’ Motion for Sanctions. This Motion is based
 6
 7   on the Supplemental Declaration of Cimone Nunley in support thereof, and the documents to be

 8   sealed are laid out below:
 9    Document                        Designating Party      Basis for Sealing
10    Exhibit A: Deposition of        Tesla, Inc.            Marked confidential pursuant to
      Plaintiff Demetric Di-az                               Protective Order (Dkt. No. 50).
11    Exhibit B: TESLA-0000060        Tesla, Inc.            Marked confidential pursuant to
                                                             Protective Order (Dkt. No. 50).
12
      Exhibit C: TESLA-0000004        Tesla, Inc.            Marked confidential pursuant to
13    to TESLA-0000008                                       Protective Order (Dkt. No. 50).
      Exhibit D: TESLA-0000047        Tesla, Inc.            Marked confidential pursuant to
14    to TESLA-0000048                                       Protective Order (Dkt. No. 50).
15    Exhibit E: TESLA-0000068        Tesla, Inc.            Marked confidential pursuant to
      to TESLA-0000069                                       Protective Order (Dkt. No. 50).
16    Exhibit F: TESLA-0000125        Tesla, Inc.            Marked confidential pursuant to
      to TESLA-0000126                                       Protective Order (Dkt. No. 50).
17    Exhibit G: TESLA-0000308        Tesla, Inc.            Marked confidential pursuant to
18                                                           Protective Order (Dkt. No. 50).
      Exhibit H: Deposition of        Tesla, Inc.            Marked confidential pursuant to
19    Plaintiff Owen Diaz, Vol. I                            Protective Order (Dkt. No. 50).
      Exhibit I: Deposition of        nextSource, Inc.       Marked confidential pursuant to
20
      Plaintiff Owen Diaz, Vol. III                          Protective Order (Dkt. No. 50).
21    Exhibit J: TESLA-0000314 to     Tesla, Inc.            Marked confidential pursuant to
      TESLA-0000316                                          Protective Order (Dkt. No. 50).
22    Exhibit K: TESLA-0000816        Tesla, Inc.            Marked confidential pursuant to
23    to TESLA0000818                                        Protective Order (Dkt. No. 50).
      Exhibit L: TESLA-0000317        Tesla, Inc.            Marked confidential pursuant to
24                                                           Protective Order (Dkt. No. 50).
      Exhibit M: TESLA-0000185        Tesla, Inc.            Marked confidential pursuant to
25    to TESLA0000186                                        Protective Order (Dkt. No. 50).
26    Exhibit N: TESLA-0000540        Tesla, Inc.            Marked confidential pursuant to
      to TESLA0000544                                        Protective Order (Dkt. No. 50).
27    Exhibit O: TESLA-0000486        Tesla, Inc.            Marked confidential pursuant to
                                                             Protective Order (Dkt. No. 50).
28



                                                    2
        PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFFS’
                                    MOTION FOR SANCTIONS
                Case 3:17-cv-06748-WHO Document 147 Filed 01/13/20 Page 3 of 3




      Exhibit P: TESLA-0000488        Tesla, Inc.            Marked confidential pursuant to
 1
                                                             Protective Order (Dkt. No. 50).
 2    Exhibit Q: TESLA-0000495        Tesla, Inc.            Marked confidential pursuant to
      to TESLA0000497                                        Protective Order (Dkt. No. 50).
 3    Exhibit R: TESLA0000514         Tesla, Inc.            Marked confidential pursuant to
 4                                                           Protective Order (Dkt. No. 50).
      Exhibit S: TESLA-0000521        Tesla, Inc.            Marked confidential pursuant to
 5    to TESLA0000523                                        Protective Order (Dkt. No. 50).
      Exhibit T: TESLA-0000533        Tesla, Inc.            Marked confidential pursuant to
 6    to TESLA0000534                                        Protective Order (Dkt. No. 50).
 7    Exhibit U: TESLA-0000594        Tesla, Inc.            Marked confidential pursuant to
      to TESLA0000597                                        Protective Order (Dkt. No. 50).
 8    Exhibit V: E-mail thread        Tesla, Inc.            Marked confidential pursuant to
      dated November 25, 2019                                Protective Order (Dkt. No. 50).
 9
10
            Publicizing these documents would violate the Protective Order entered in this case [Dkt.
11
     No. 50].
12
13   DATED: January 13, 2020              By:       ____________________________________
14                                                  Lawrence A. Organ, Esq.
                                                    Navruz Avloni, Esq.
15                                                  J. Bernard Alexander, Esq.
                                                    Cimone A. Nunley, Esq.
16                                                  Attorneys for Plaintiffs
17                                                  DEMETRIC DI-AZ AND OWEN DIAZ

18
19
20
21
22
23
24
25
26
27
28



                                                    3
        PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFFS’
                                    MOTION FOR SANCTIONS
